Citation Nr: 0622831	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  97-15 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left knee disorder, and, if so, whether service connection is 
warranted.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for systemic arthritis.

5.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to fibromyalgia.


REPRESENTATION

Appellant represented by:	Robert A. Loughlin, Private 
Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty for 
training (ACDUTRA) from May 1983 to July 1983, and from June 
1984 to August 1984.  He also had periods of inactive duty 
for training (INACDUTRA) including March 14-28, 1992 and 
October 14-16, 1994.  

These matters are before the Board of Veterans' Appeals 
(Board) on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a March 2001 Order, the Court 
endorsed a Joint Motion for Remand, vacated the January 1999 
Board decision that denied service connection for 
fibromyalgia and arthritis, and remanded these matters for 
readjudication consistent with the Joint Motion.  These 
matters were previously before the Board on appeal from a 
March 1996 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas, which, 
in pertinent part, denied service connection for arthritis 
and fibromyalgia.  In February 2002, the Board remanded these 
matters for additional development.  

Three additional matters are before the Board on appeal from 
a December 2002 decision by the Wichita RO, which, in 
pertinent part, denied service connection for a psychiatric 
disorder and a skin disorder, and found that new and material 
evidence had not been received to reopen a claim for service 
connection for a left knee disorder.  In April 2003, and 
again July 2005, the Board remanded all five issues for 
further development.  In April 2005, the veteran testified 
before the undersigned Veterans Law Judge at a Travel Board 
hearing held at the Wichita RO.   

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for a left knee disorder, but that 
additional development is necessary regarding the underlying 
service connection claim.  Accordingly, the matter of 
entitlement to service connection for a left knee disorder, 
based on de novo review, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In March 1996, the veteran was notified that the RO 
denied his claim for entitlement to service connection for a 
left knee disorder finding that there was no evidence of 
chronic residuals of an injury while on active duty; the 
veteran did not appeal.  

2.  Evidence received since the March 1996 decision includes 
a medical opinion linking a left knee disorder to documented 
inservice injury; it thus bears directly on the matter at 
hand, and it is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  There is no current medical diagnosis of a chronic skin 
disorder.  

4.  The veteran was serving on INADUTRA in October 1994 when 
he developed dermatitis as an allergic reaction following 
contact with poison ivy.  

5.  Following a Physical Examination Board (PEB) hearing on 
October 22, 1996, the PEB determined that the veteran's 
fibromyalgia syndrome was not incurred in the line of duty.

6.  There is no current medical diagnosis of systemic 
arthritis.

7.  A psychiatric disorder was not shown during service and 
it has not been related to injury during service or to a 
service-connected disorder. 
    

CONCLUSIONS OF LAW

1.  Evidence received since the March 1996 RO decision is new 
and material, and a claim of service connection for a left 
knee disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001).

2.  Service connection for a skin disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2005).

3.  An allergic reaction as a consequence of contact with 
poison ivy while on INACDUTRA is a disease and not an injury 
for purposes of service connection, and service connection is 
not warranted.  38 U.S.C.A. § 101(22-24) (West 2002); 38 
C.F.R. §§ 3.6, 3.380 (2005); VAOPGCPREC 8-2001 (February 26, 
2001) and VAOPGCPREC 86-90 (July 18, 1990). 

4.  Fibromyalgia is a disease and not an injury for purposes 
of service connection, and service connection is not 
warranted.  38 U.S.C.A. § 101(22-24) (West 2002); 38 C.F.R. § 
3.6 (2005); VAOPGCPREC 8-2001 (February 26, 2001) and 
VAOPGCPREC 86-90 (July 18, 1990).

5.  Service connection for systemic arthritis is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).

6.  Service connection for a psychiatric disorder, to include 
as secondary to fibromyalgia, is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

1.  Whether new and material evidence has 
been received to reopen a claim for 
entitlement to service connection for a 
left knee disorder

The veteran asserts that he has a left knee disorder related 
to an inservice injury to his left knee.  

In March 1996, the RO denied service connection for a left 
knee disorder, finding, essentially, there was no residual 
knee injury disability found on examination in 1995.  The 
veteran was notified of the decision and of his appellate 
rights, and he did not appeal the RO denial regarding that 
issue.  The March 1996 RO decision is final.  38 U.S.C.A. 
§ 7105.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).   

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for petitions to reopen 
filed on or after August 29, 2001, and does not apply here, 
as the instant petition to reopen was filed  prior to that 
date.] 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

As noted above, in March 1996, the RO denied service 
connection for a left knee disorder on the basis that the 
evidence of record did not include chronic disability 
manifested by residuals of a knee injury.  

At the time of the March 1996 decision denying service 
connection for a left knee disorder, the record included the 
following:  the veteran's October 1995 claim for compensation 
for a knee disability (allegedly incurred during an inservice 
fall, and treated during service from March 1992 to August 
1995); a May 1995 private radiology report (showing a normal 
left knee); a June 1995 private examination report from 
Century Health Solutions (noting a history of injury to both 
knees while serving on duty in March 1992, and objective 
findings of bilateral knee crepitus); the report of a 
December 1995 VA joints examination (with a diagnosis of 
bilateral retropatellar pain syndrome, with no gross 
abnormality found on radiologic consultation); and the report 
of a December 1995 general medical examination (which noted a 
history of the veteran having injured both knees in March 
1992 after stepping into a gopher hole).  The record in March 
1996 did not include any medical diagnosis of a left knee 
disorder residual to an inservice left knee injury.  

Since the March 1996 decision, evidence received includes: 
documents showing that the veteran injured his knees in the 
line of duty while performing ACDUTRA in March 1992 and again 
in May 1992; records of medical treatment received during 
service for bilateral knee problems in 1994 and 1995; the 
report of a November 2002 VA examination with addenda dated 
December 2002 and July 2003; and the report of an April 2005 
private examiner (linking the veteran's left knee pain to his 
ACDUTRA in 1992).   Also added to the record since March 1996 
is the transcript of the veteran's April 2005 Board hearing 
and a December 2005 statement from the veteran's 
representative, both of which indicated that additional 
evidence may be available. 

On review of the record, the Board finds that the additional 
evidence received is new, as it was not previously of record.  
Since it includes both documentation of inservice knee injury 
and a medical opinion linking the veteran's current left knee 
complaints to his 1992 injury while serving on ACDUTRA, this 
evidence bears directly on the bases for the previous denial 
of the claim (i.e., the matter at hand), and is also so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hence it is material.  

As new and material evidence has been received, the claim of 
entitlement to service connection for a left knee disorder 
may be reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  The matter must now be addressed on a de novo 
basis.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.



2. Claims for service connection

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  In addition, certain chronic diseases, 
including arthritis and psychoses, may be presumed to have 
incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Under 38 U.S.C.A. §§ 1110 and 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings. 
38 C.F.R. § 3.303.

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21-24) (West 2002); 38 C.F.R. § 3.6 (2005).  ACDUTRA is, 
inter alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2005).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101, 106, 1110, 1131.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, consideration under 38 C.F.R. §§ 3.307, 3.309, 
including presumption of aggravation of a chronic preexisting 
disease (See 67 Fed. Reg. 67792-67793 (November 7, 2002), is 
not for application in this appeal.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 
supra.

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation or a medical diagnosis, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
veteran possesses medical expertise and he does not argue 
otherwise.

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu, supra.  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  It is equally clear, however, that the 
resolution of issues that involve medical knowledge, such as 
diagnosis of disability and determination of medical 
etiology, require professional evidence.  See Espiritu, 
supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen  
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

As a matter of background, the Board notes that a DA Form 
2173 confirms that while the veteran was serving on INACDUTRA 
on October 15, 1994, he developed a rash (dermatitis) after 
coming into contact with a poison ivy (or oak or sumac).  The 
veteran sought treatment for the spreading rash about a week 
later at Minor Medical, Inc. in Topeka, Kansas.  Private 
records show that the veteran was prescribed a course of 
Prednisone.  The veteran asserts that on the seventh day of 
taking Prednisone he began to have severe pain in the hips, 
shoulders, neck, hands, and muscles.  Over the years the 
veteran's musculoskeletal pain has been diagnosed as 
fibromyalgia and arthralgia.  

In addition to the claim for service connection for a knee 
disorder (discussed above), the veteran has claimed 
entitlement to service connection for four conditions that 
essentially stem from the inservice contact with poison ivy.  
The veteran contends that ever since contact with poison ivy 
during service in October 1994, he has had a chronic skin 
disorder, which waxes and wanes.  He further contends that he 
now has fibromyalgia and arthritis due either to the severe 
dermatitis related to poison ivy exposure while on INACDUTRA 
in 1994 or to medication (Prednisone) prescribed to treat 
that dermatitis.  And finally, he also argues that he has 
depression secondary to his fibromyalgia.  

The veteran's claims for service connection for each of these 
disorders are addressed below in turn. Before doing so, 
however, it must be noted that it remains VA's obligation to 
determine entitlement to any veterans' benefits, since the 
military did not conclude any of the conditions discussed 
below were incurred in the line of duty.  Clearly, a rash as 
an allergic reaction due to exposure to poison ivy did occur 
on active duty.  What is at question here is whether that 
rash resolved without permanent disability or whether any of 
the claimed conditions are a residual of that incident or any 
other incident.  Initially, Dr. Rudolphi, who examined the 
veteran in connection with Medical Board proceedings, 
concluded that the rash or contact dermatitis the veteran 
experienced had been quite severe and could have been a 
precipitating factor in the development of fibromyalgia.  Not 
only does the doctor's use of the word "could" 
significantly lessen the probative value of this statement, 
but as discussed in more detail below, since the period of 
service in question was inactive duty, the claimed conditions 
would have to result from injury, not disease.

Although Dr. Rudolphi recommended that fibromyalgia (and 
secondary depression) were incurred on active duty, the 
ultimate Medical Board conclusion was the exact opposite.  
After a hearing and consulting with a specialist in 
rheumatology, the Medical Board held that the fibromyalgia 
syndrome was not related to service.  Therefore, there is no 
line of duty determination binding VA in this matter.  See 
38 C.F.R. § 3.1(m).

2(a)  Service connection skin 
disorder

As noted above, for service connection to be granted the 
evidence must show that the veteran has a chronic disability 
related to service.  See Hickson, supra; see also Brammer, 
supra.  Here, the veteran has had intermittent treatment for 
a number of different skin problems over the years but he 
does not have current diagnosis of a chronic skin disorder 
and there is no medical opinion of record linking any skin 
problem to service. 

Records show that the veteran had treatment during service 
for reactions to poison ivy in April 1985 and again in July 
1994.  The record also shows that the veteran was treated 
while on INACDUTRA in October 1994 for a rash following 
exposure to poison ivy.  The veteran was diagnosed with 
dermatitis and treated with Prednisone.  

Review of the record reveals that the dermatitis contracted 
in association with poison ivy contact in October 1994 had 
resolved.  The Board finds it pertinent that records of 
subsequent treatment for skin problems make no reference to 
the 1994 dermatitis.  On June 1995 examination, VRM, MD, of 
Century Solutions, Inc., reported "no skin rash or nodules 
noted".  While the doctor noted that the veteran had some 
erythema of the hands, the doctor did not relate it to any 
aspect of the veteran's period of service but instead stated 
that the erythema could be due to contact dermatitis due to 
the chemicals the veteran used at work.  In August 1995 EC, 
MD, (also of Century Solutions), found that the veteran had 
xerosis (dry skin), which was being treated with lotion.  On 
VA examination in December 1995, it was noted that the 
veteran's skin was soft and dry - except for the hands which 
had several thick cracked areas that were noticeably red.  
Scars were noted to be normal for the veteran's age.  

Records obtained from the Social Security Administration 
include a June 2000 private record of treatment for a series 
of small erythematous bumps in the middle of the back.  The 
assessment was cutaneous candidiasis and Lotrisone ointment 
was prescribed.  In December 2000, a private doctor diagnosed 
the circular rash on the veteran's back as tinea corporis.  
Other prescription records show that the veteran was given 
medication for skin irritations in March and June 2001.  In 
June 2001, the veteran was again treated with Prednisone for 
poison ivy exposure.  In January 2002, it was noted that the 
veteran had a circular erythematous ring with central 
clearing on the center of his back.  It was found to be a 
fungal infection and treated with medication.  

In October 2002, the veteran was sent for VA examination of 
the skin to determine whether he had a chronic skin disorder, 
and, if so, the nature and etiology of that disorder.  The 
veteran gave a history of exposure to poison ivy in 1994 with 
reports of chronic itching since that incident.  The veteran 
reported symptoms of generalized pruritus.  On physical 
examination, the VA physician noted that the veteran was not 
scratching during the examination.  The examiner found that 
the veteran's skin was clear and moist, with good turgor, and 
with no specific rash noted.  The veteran had a few areas of 
hyperpigmentation, which the examiner indicated were 
consistent with healing abrasions.  There were no ulceration, 
exfoliation or crusting noted.  The diagnosis included 
history of chronic intermittent dermatitis.  In comments 
following the diagnosis, the examiner stated that constant 
itching was not noted today, and that lesions noted on 
examination were simple healing abrasions in common areas 
where abrasions occur.  The VA physician went on to state the 
following:  "It is my opinion there is no chronic dermatitis 
secondary to the poison ivy incident of 1994."  In an 
October 2002 addendum, the examiner reported that the veteran 
returned to his office the day after the examination to state 
that he developed a growth on the face.  The examiner 
reported seeing no evidence of scab, boil, or lesion.  The 
examiner indicated concern over the fact the veteran appeared 
to be attributing every skin lesion to his prior 1994 
incident.  The examiner noted:  "in all my years in medicine 
I have never seen a flawless body without some small skin 
lesion.  I also have to question his being so 
compulsive/concerned to make a trip in for this comment."  
Careful review of the evidentiary record shows no medical 
reports of treatment or diagnosis relating to skin problems 
since 2002.   

While the veteran was treated for dermatitis resulting from 
exposure to poison ivy in 1994 during a period of INADUTRA, 
that dermatitis clearly resolved.  Although the veteran was 
treated periodically for variously diagnosed skin problems 
over the years since service, he does not have a current 
diagnosis of a chronic skin disorder, nor has any 
historically diagnosed skin problem been medically related to 
service.  In fact, the only evidence of record indicating 
that the veteran has a skin problem related to service is 
found in statements from the veteran himself.  Since the 
veteran has no medical expertise, his statements, standing on 
their own, are not sufficient to establish a diagnosis of a 
chronic skin disorder or a link between any such condition 
and poison ivy exposure in 1994.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In the absence of competent medical evidence showing that the 
veteran presently has a medical diagnosis of a chronic skin 
disorder, there is no basis for the grant of service 
connection for such disability.  A medical diagnosis of a 
current disability is the cornerstone of a claim for VA 
disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In Brammer, it was noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where disability is present.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).  The 
veteran does not currently have a diagnosis of a chronic skin 
disorder, nor has he submitted any evidence to show that he 
has ever been diagnosed with such a condition.  The Court has 
held that there can be no valid claim without proof of a 
present disability.  Rabideau  v. Derwinski, 2 Vet. App. 141 
(1992).  

Without medical evidence of a current disability, service 
connection can not be granted.  The preponderance of the 
evidence is against the claim for service connection for a 
skin disorder, and it must be denied.       

2(b-c)  Service connection for 
fibromyalgia and systemic arthritis
 
The veteran has asserted that he has fibromyalgia and 
systemic arthritis due either to the dermatitis incurred from 
exposure to poison ivy during INACDUTRA in October 1994, or 
to the Prednisone prescribed to treat that dermatitis.   

Initially, the Board notes that the veteran does not have a 
current diagnosis of systemic arthritis, nor has he ever been 
diagnosed with such a condition.  It is pertinent that the 
impression on a May 1995 whole body bone scan performed for 
complaints of polyarthralgia, was normal bone scan.  The 
results of subsequent examinations have also indicated no 
systemic arthritis.  Additionally, in an April 2006 
statement, the veteran's representative indicated that the 
veteran was not even sure how the claim for arthritis 
developed to the appellate level.  In the absence of 
competent medical evidence showing that the veteran presently 
has a medical diagnosis of systemic arthritis, there is no 
basis for the grant of service connection for such 
disability.  See Degmetich, Brammer, Gilpin, and Rabideau, 
all supra.   As such, service connection for arthritis must 
be denied. 

The veteran does have a diagnosis of fibromyalgia.  Turning 
to his appeal for entitlement to service connection for 
fibromyalgia, the Board points out that the veteran was 
serving on INACDUTRA when the chain of events leading to his 
development of fibromyalgia began.  Therefore, in order for 
service connection to be granted for fibromyalgia, the 
evidence must show that the veteran has disability due to 
injury (and not disease) incurred or aggravated while 
performing INACDUTRA.  See 38 U.S.C.A. §§ 101, 106, 1110, 
1131.  (The law is very clear as to the fact that only 
disability resulting from injury may be service-connected 
based on INACDUTRA service.)

While fibromyalgia is a disease, which cannot be directly 
service-connected to a period of INACDUTRA, the argument has 
been raised that the veteran's fibromyalgia is secondary to 
injury (exposure to poison ivy resulting in an allergic 
reaction causing dermatitis) incurred during INACDUTRA.  Thus 
the issue is whether or not an allergic reaction to contact 
with poison ivy is an "injury" for purposes of service 
connection while on INACDUTRA.

To answer this question, the Board has found two sources for 
guidance.  First, the Board looks to VA regulations for 
guidance.  While there are no specific provisions which 
define whether allergic reactions to poison ivy are injuries 
or diseases for purposes of service connection, 38 C.F.R. § 
3.380 discusses diseases of allergic etiology, noting that 
"[s]easonal and other acute allergic manifestations 
subsiding on the absence of or removal of the allergen are 
generally to be regarded as acute diseases, healing without 
residuals".  Thus, while not directly addressing allergic 
reactions to poison ivy, it is clear from a reading of the 
foregoing regulation that an allergic reaction to poison ivy 
is considered a disease for VA purposes.  

Second, VAOPGCPREC 8-2001 specifically addresses the meaning 
of "injury" as opposed to "disease".  Pointing to 
VAOPGCPREC 86-90 (and VAOPGC 6-86) for support, it was held 
in VAOPGCPREC 8-2001 that the term "injury" denotes harm 
from external trauma, while the term "disease" refers to 
some type of internal infection or degenerative process.  
Additionally, the term "trauma" was noted to commonly refer 
to the application of external force or violence.  We note 
also that in VAOPGC 6-86, an example is provided in the 
discussion of how the insertion of a hypodermic needle into 
the body was not considered to be the application of external 
force or violence.  If invasion of the body with a needle was 
not found to have crossed the line so as to be considered the 
application of force or violence, it would be excessive for 
the Board to now find that mere contact with a common plant 
involved the application of external force or violence.  

Reading 38 C.F.R. § 3.380 in conjunction with VAOPGCPREC 8-
2001 (and the example provided in VAOPGC 6-86), it stands to 
reason that one's allergic response to exposure to poison ivy 
is better characterized as an internal reaction than as the 
result of an external trauma or application of force or 
violence.  Absent a finding of the application of external 
force or violence, we do not have "trauma"; and without 
trauma, there is no injury.         
 
Accordingly, the Board finds that the veteran's allergic 
reaction to poison ivy was a disease and not an injury for 
purposes of service connection.  38 U.S.C.A. § 101(22-24) 
(West 2002); 38 C.F.R. §§ 3.6, 3.380 (2005); VAOPGCPREC 8-
2001 (February 26, 2001) and VAOPGCPREC 86-90 (July 18, 
1990). 

Since VA law provides that only disabilities due to injuries 
incurred or aggravated during INACDUTRA may be service 
connected, and as an allergic reaction to poison ivy is not 
an injury for purposes of service connection while on 
INACDUTRA, the Board must deny the veteran's claims for 
service connection for fibromyalgia (secondary to allergic 
reaction to poison ivy) as being without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  (When there is a 
lack of entitlement under the law or a lack of legal merit, 
the claim should be dismissed).  As explained above, since 
there is a lack of entitlement of benefits under the law, the 
issue of entitlement to service connection for fibromyalgia 
must be denied.

Moreover, the veteran's argument that the fibromyalgia 
resulted from the medications prescribed for the allergic 
reaction to poison ivy is not supported by any competent 
evidence.  An August 1995 evaluation by Dr. Welch indicated 
that although the veteran was very definite that his symptoms 
began after using steroid medication during service, she 
explained to him that she knew "of no reported incidences in 
the literature where steroids induced a fibromyalgia type 
picture."  Also of record is a September 1995 note from Dr. 
Gardner's office, where the veteran called stating that he 
wanted a letter stating that the medication they (the 
military) gave him for poison ivy triggered his fibromyalgia.  
The note indicates "Some misunderstanding.  No way to tell 
what triggered Fibromyalgia, if that in fact is what he 
has."  Although a subsequent October 1995 note from Dr. 
Gardner did conclude findings were consistent with 
fibromyalgia, no mention is made of the etiology of this 
condition.   

2(d)  Service connection for a 
psychiatric disorder, to include as 
secondary to fibromyalgia
 
Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101, 106, 1110, 
1131.  
As noted above, presumptive periods do not apply to ACDUTRA 
or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  As such, consideration under 38 C.F.R. §§ 3.307, 
3.309, is not for application in this appeal. 

Initially, the veteran has not asserted (nor is there any 
medical evidence supporting) a claim for entitlement to 
service connection for a psychiatric disorder as directly 
related to service.  There is absolutely no medical evidence 
of record indicating that a psychiatric disorder was incurred 
in or aggravated by the veteran's periods of ACDUTRA and 
INACDUTRA.  Psychiatric problems were not shown during the 
veteran's brief periods of ACDUTRA, and no evidence of record 
relates subsequently diagnosed psychiatric problem to these 
periods.  To the extent that depression or dysthymia were 
noted on or around the dates the veteran served on INACDUTRA, 
the Board points out that such conditions are diseases (not 
injuries) and that service connection may only be granted for 
injuries (not diseases) shown during INACDUTRA.  As such, 
direct service connection is not warranted.

The veteran contends that he has depression secondary to 
fibromyalgia.  Medical records do show diagnoses of 
depression and dysthymia related to fibromyalgia.  While this 
may in fact be the case, fibromyalgia is not a service-
connected condition and the veteran's claim for service 
connection for the psychiatric disorder as secondary to 
fibromyalgia lacks legal merit and must be denied.  See 
Sabonis supra.  

Veterans Claims Assistance Act of 2000

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Since the left knee claim has been reopened, as discussed 
above, it is clear sufficient evidence was submitted on that 
particular question, and any notice deficiencies were not 
prejudicial to consideration of the veteran's claim.  

In letters dated in September 2002 (skin), October 2002 
(fibromyalgia and arthritis), and May 2003 (psychiatric 
disorder),VA fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  While full 
notification did not precede the initial adjudication 
regarding these issues, the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and, after the notice was provided, the 
claims were readjudicated and additional SSOCs were provided 
to the veteran.  Not only has he been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The letters informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 
Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, No. 01-
1917 (U.S. Vet. App. March 3, 2006).  

The veteran's service medical records, reports of PEB 
proceedings, records relating to claims for Social Security 
Disability benefits, VA medical treatment records, and 
identified private medical records have all been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  

The veteran was also accorded numerous VA examinations over 
the years.  In October 2002 he underwent an examination to 
determine the nature and etiology of any skin disorder.  The 
Board finds that another examination is not warranted, as the 
medical evidence of record clearly and unequivocally shows no 
current diagnosis of a chronic skin disorder.  Other 
examinations over the years addressed his musculoskeletal 
pain and psychiatric problems.  Further examination regarding 
these disabilities could not assist the veteran in proving 
his claim as the claims regarding these matters were largely 
denied on legal bases.  

The Board notes that these matters have been remanded 
numerous times, including for compliance with VCAA duties to 
notify and assist.  VA has complied with these duties.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).




ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for a left knee disorder is 
reopened.  To this extent only the benefit sought on appeal 
is allowed.

Service connection for a skin disorder is denied.

Service connection for fibromyalgia is denied.

Service connection for arthritis is denied.

Service connection for a psychiatric disorder is denied.  


REMAND

The record contains conflicting medical opinions as to 
whether or not the veteran's left knee disorder is likely 
related to service.  Specifically, the VA examiner who 
performed an examination in November 2002 and provided 
addenda in December 2002 and July 2003 opined against such a 
relationship, while a private doctor, following medical 
examination in April 2005, provided a statement favoring such 
a nexus.  The 2005 opinion is not sufficient, however, to 
grant the claim at this time, since Dr. Miller opined as to 
the relationship between the veteran's knee pain and service, 
but pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Dr. Miller did not actually diagnose a 
chronic left knee disorder.  Therefore, a new examination 
with opinion is warranted.  Prior to any examination, all 
outstanding pertinent records of treatment should be obtained 
and made available for review along with the evidence already 
of record.

The Board has been placed on notice that outstanding records 
pertinent to the veteran's claim may be available.  
Specifically noted in this regard are reports of November 
2005 MRI examinations performed at Skaggs Hospital and any 
records of treatment by specialists at St. John's Hospital, 
as noted in a December 2005 statement from the veteran's 
attorney.  An attempt should be made to obtain these records, 
as well as any other records of pertinent ongoing treatment 
prior to adjudication of the veteran's claim.

For the reasons stated above, this matter is REMANDED for the 
following:

1.  Ask the veteran to submit to VA 
copies of any evidence in his possession 
relevant to his claim that his left knee 
disorder is related to injury while on 
ACDUTRA.  

2.  Ask the veteran to complete releases 
authorizing VA to request any pertinent 
treatment records from private health 
care providers, including the Skaggs 
Hospital and St. John's Hospital (as 
discussed in the December 2005 statement 
from the veteran's attorney).  When 
making any records request, please advise 
the providers that actual treatment 
records are needed, not summaries.  If 
any records are not obtained, advise the 
veteran of that fact and give him an 
opportunity to obtain the records 
himself.

3.  After any outstanding records are 
added to the claims file (to the extent 
available), the RO should schedule the 
veteran for an orthopedic examination to 
determine the nature and likely etiology 
of any disorder of the left knee.  The 
examiner should review the veteran's 
claims folder, noting all pertinent 
records of treatment for knee problems, 
and giving particular attention on the 
knee problems shown during ACDUTRA and 
the opinions found on prior examination 
reports.  The examiner should provide a 
diagnosis for any disorder that is 
present in the left knee, and, for any 
disorder(s) diagnosed, the examiner 
should opine as to whether it is at least 
as likely as not that such knee disorder 
was incurred in or aggravated by the 
veteran's 1992 knee injuries while on 
ACDUTRA.  The examiner should explain in 
detail the rationale for any opinion(s) 
given.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue involving entitlement to 
service connection for a left knee 
disorder.  If any benefit sought remains 
denied, the veteran and his attorney 
should be issued an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The purposes of this remand are to assist the veteran in the 
development of his claim and to comply with governing 
adjudicative procedures and with the mandates of the March 
2001 Court Order.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of the 
remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


